Exhibit 10.3

 

 

 

 

 

 

Vaughan Foods, Inc.

Vaughan Foods, Inc. 2006 Equity Incentive Plan

Nonqualified Stock Option Agreement

(Consultant)

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

Vaughan Foods, Inc.

Vaughan Foods, Inc. 2006 Equity Incentive Plan

Nonqualified Stock Option Agreement

(Consultant)

 

 

1.

Grant of Option. Vaughan Foods, Inc., an Oklahoma corporation (the “Company”),
hereby grants to the Optionee named in the Notice of Grant (the “Optionee”), an
option (the “Option”) to purchase the total number of shares of Common Stock
(the “Shares”) set forth in the Notice of Grant, at the exercise price per share
set forth in the Notice of Grant (the “Exercise Price”) subject to the terms,
definitions and provisions of the Vaughan Foods, Inc. 2006 Equity Incentive
Plan, as amended (the “Plan”), adopted by the Company, which is incorporated in
this Agreement by reference. In the event of a conflict between the terms of the
Plan and the terms of this Agreement, the terms of the Plan shall govern. Unless
otherwise defined in this Agreement, the terms used in this Agreement shall have
the meanings defined in the Plan. This Option is intended to qualify as a
“Nonqualified Stock Option” as such term is defined in the Plan. The Notice of
Grant is attached hereto as Exhibit “A” and is made a part hereof for all
purposes. For the purposes of this Agreement, the Optionee is a “consultant”
(the “Consultant”) for the Company, its Parent, or a Subsidiary. This means that
the Consultant must be performing services for the Company, its Parent, or a
Subsidiary on a regular and continuing basis until the applicable vesting date
in order to become vested under the Plan in the Option.

 

2.

Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice of Grant (the
“Vesting Schedule”) and with the provisions of Sections 9 and 10 of the Plan as
follows:

 

i.

Right to Exercise.

 

a)

This Option may not be exercised for a fraction of a share.

 

b)

In the event of the Optionee’s death, Disability or other termination of service
as a consultant for the Company, its Parent or a Subsidiary, the exercisability
of the Option is governed by Sections 6, 7 and 8 below, subject to the
limitations contained in Sections 2(i)(c) and (d), below.

 

c)

In no event may this Option be exercised after the date of expiration of the
term of this Option as set forth in the Notice of Grant.

 

ii.

Method of Exercise.

 

a)

This Option, to the extent vested, shall be exercisable by delivering notice to
the Company in such form attached to this Agreement and through such delivery
method as shall be acceptable to the Company (the “Exercise Notice”). The
Exercise Notice shall specify the election to exercise the Option and the number
of Shares in respect of which the Option is being exercised and shall be
accompanied by

 


--------------------------------------------------------------------------------



 

 

    payment, in cash, of the Exercise Price. This Option shall be deemed to be
exercised upon receipt by the Company of such notice accompanied by full payment
in cash of the Exercise Price.

 

b)

As a condition to the exercise of this Option, the Optionee agrees to make
adequate provision for federal, state or other tax withholding obligations, if
any, which arise upon the exercise of the Option or disposition of Shares,
whether by withholding, direct payment to the Company, or otherwise.

 

c)

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any Stock Exchange. Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Optionee on the date
on which the Option is exercised with respect to such Shares.

 

3.

Continuance of Service Required. The Vesting Schedule requires continued service
with the Company, its Parent, or a Subsidiary through each applicable vesting
date as a condition to the vesting of the applicable installment of the Option
and the rights and benefits under this Agreement. Service for only a portion of
the vesting period, even if a substantial portion, will not entitle the Optionee
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of services as provided in Sections 6,
7 and 8 below or under the Plan.

 

4.

Method of Payment. Payment of the Exercise Price shall be paid in full, in cash,
at the time of exercise.

 

5.

Securities Law Restrictions. This Option shall be exercised and Shares issued
only upon compliance with the Securities Act of 1933, as amended (the “Act”),
and any other applicable securities law, or pursuant to an exemption therefrom.
If deemed necessary by the Company to comply with the Act or any applicable laws
or regulations relating to the sale of securities, the Optionee, at the time of
exercise and as a condition imposed by the Company, shall represent, warrant and
agree that the Shares subject to the Option are being purchased for investment
and not with any present intention to resell the same and without a view to
distribution, and the Optionee shall, upon the request of the Company, execute
and deliver to the Company an agreement to such effect. The Optionee
acknowledges that any stock certificate representing Shares purchased under such
circumstances will be issued with a restricted securities legend.

 

6.

Termination of Relationship. In the event of termination of the Optionee’s
continuous status as a Consultant of the Company, its Parent, or a Subsidiary
other than due to death, Disability or Cause, the Optionee may, to the extent
otherwise so entitled at the date of such termination (the “Termination Date”),
exercise this Option within the ninety (90) day period following the Termination
Date. To the extent that the Optionee was not entitled to exercise this Option
at the Termination Date, or if the Optionee does not exercise this Option within
the time specified in the Notice of Grant, the Option shall terminate. If the
Optionee’s continued status as a Consultant for the

 

2

 


--------------------------------------------------------------------------------



 

 

    Company, its Parent or a Subsidiary ceases for Cause, then, any unexercised
Options (vested or otherwise) shall terminate on the Termination Date.

 

7.

Disability of Optionee. Notwithstanding the provisions of Section 6 above, in
the event of termination of the Optionee’s continuous status as a Consultant of
the Company, its Parent, or a Subsidiary as a result of Disability, the Optionee
may, but only within twelve (12) months from the Termination Date due to
Disability (but in no event later than the date of expiration of the term of
this Option as set forth in Section 10 below), exercise the Option to the extent
otherwise so entitled at the Termination Date. To the extent that the Optionee
was not entitled to exercise the Option at the Termination Date, or if the
Optionee does not exercise such Option (to the extent otherwise so entitled)
within the time specified in this Agreement, the Option shall terminate.

 

8.

Death of Optionee. In the event of the death of the Optionee during the period
of the Optionee’s continuous status as a Consultant of the Company, its Parent,
or a Subsidiary, or within ninety (90) days following the termination of the
Optionee’s continuous status as a Consultant, the Option may be exercised, at
any time within twelve (12) months following the date of the Optionee’s death
(but in no event later than the date of expiration of the term of this Option as
set forth in Section 10 below), by the Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent the Optionee was entitled to exercise the Option at the date of death
or, if earlier, the date of termination of the Optionee’s continuous status as a
Consultant. To the extent that the Optionee was not entitled to exercise the
Option at the date of death or termination, as the case may be, or if the
Optionee’s estate or the person who acquired the right to exercise the Option by
bequest or inheritance does not exercise such Option (to the extent otherwise so
entitled) within the time specified in this Agreement, the Option shall
terminate.

 

9.

Non-Transferability of Option. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution. The
designation of a beneficiary does not constitute a transfer. Except in the case
of death, this Option may be exercised during the lifetime of the Optionee only
by the Optionee. The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

10.

Term of Option. This Option may be exercised only within the term set out in the
Notice of Grant which is attached to this Agreement, and may be exercised during
such term only in accordance with the Plan and the terms of this Option.

 

11.

No Additional Rights. The Optionee understands and agrees that the vesting of
Shares pursuant to the Vesting Schedule is earned only by continuing as a
Consultant at the will of the Company, its Parent or a Subsidiary (not through
the act of being retained, being granted this Option or acquiring Shares under
this Agreement). The Optionee further acknowledges and agrees that nothing in
this Agreement, nor in the Plan which is incorporated in this Agreement by
reference, shall confer upon the Optionee any right with respect to continuation
as a Consultant with the Company, its Parent, or a

 

3

 


--------------------------------------------------------------------------------



 

 

    Subsidiary, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her service relationship at any time, with
or without cause.

 

12.

Notices. Any and all notices, designations, consents, offers, acceptances and
any other communications provided for herein shall be given in writing and shall
be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the Secretary of the Company at the principal office of
the Company and, in the case of the Optionee, to the Optionee’s address
appearing on the books of the Company or to the Optionee’s residence or to such
other address as may be designated in writing by the Optionee.

 

13.

Bound by Plan. By signing this Agreement, the Optionee acknowledges that he/she
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

 

14.

Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and of the Optionee and the
beneficiaries, executors, administrators, heirs and successors of the Optionee.

 

15.

Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

16.

Entire Agreement. This Agreement, the Notice of Grant and the Plan contain the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.

 

17.

Governing Law. This Agreement and the rights of the Optionee hereunder shall be
construed and determined in accordance with the laws of the State of Oklahoma.

 

18.

Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction, and shall
not constitute a part, of this Agreement.

 

19.

Signature. This Agreement shall be deemed executed by the Company and the
Optionee upon execution by such parties of the Notice of Grant attached to this
Agreement.

 

 

4

 


--------------------------------------------------------------------------------



 

OPTIONEE: ______________________________   VAUGHAN FOODS, INC.,
                                  (print name)   an Oklahoma corporation      
______________________________________   By: ___________________________________
(signature)   Its: ___________________________________       Dated:
______________________________________   Dated: ________________________________
                 

 


 

5

 


--------------------------------------------------------------------------------



 

 

 

Notice of Grant of Nonqualified Stock Option

 

Dear_________________,

 

In recognition of (i) the important contribution you are making to our success
and (ii) our belief that owners add more value to an organization, the
Compensation Committee of the Board of Directors of Vaughan Foods, Inc. would
like you, as a consultant for the Company, its Parent or a Subsidiary, to have
the opportunity to become an owner of Vaughan Foods, Inc. (the “Company”). We do
this through an instrument called a nonqualified stock option. Capitalized terms
in this Notice of Grant shall have the same meaning as defined in the Vaughan
Foods, Inc. 2006 Equity Incentive Plan (the “Plan”) unless stated to the
contrary.

Stock Option Grant Number
 
    Date of Grant
 
              Stock Option Plan
 
  Vaughan Foods, Inc. 2006 Equity Incentive Plan               Option Price Per
Share
 
    Total Number of Shares Granted
 
    Term of Grant
 
    Vesting Dates
 
  No. of Shares Vested   Vesting Date                      
 
 
 
                     
 
 
 
                     
 
 
 
                     
 
 
 
                     
 
 
 

 

 

Over time, your options will grant you the right, but never the obligation, to
acquire voting common stock in the Company at a pre-determined price per share,
regardless of market conditions or market price at the time you exercise your
option to acquire the shares. You have probably read about stock options and how
they have allowed many consultants the opportunity to build an investment in
stock of a company with little cost to the individuals.

 

Once options are granted, you will acquire the right to the shares through a
process known as “vesting.” When your options are “vested,” so long as you
remain a Consultant for the Company, its Parent or a Subsidiary on a full-time
basis, you may acquire an ownership interest in the Company at a later date for
today’s prices. Generally, taxable income will be recognized to you at the time
you exercise the stock options and buy the stock. You must remain a consultant
of the Company, its Parent or a Subsidiary from the time the option is granted
until ninety (90) days before the option is exercised except in the case of
death or Disability, in which case you will have twelve (12) months from your
date of death or Disability to exercise the vested portion of the options. There
are also some other tax rules you must follow; please consult your professional
financial advisor for more specific rules on Nonqualified Stock Options and
their requirements.

 

We hope that making you an owner will provide you further incentive to drive the
value of the Company’s stock.

Accompanying this letter is a form of Nonqualified Stock Option Agreement for
you to review and sign in connection with this grant. Please return this form to
Gene Jones, Chief Financial Officer in the accompanying envelope. If you have
any questions regarding stock options, please write or e-mail your questions to
Gene Jones.

 

Congratulations,

Vaughan Foods, Inc.

 

Herbert B. Grimes

Chairman of the Board and Chief Executive Officer

 

1

 


--------------------------------------------------------------------------------



 

 



[img1.jpg]


 

NONQUALIFIED STOCK OPTION EXERCISE NOTICE

FOR CONSULTANTS

 

This Agreement is made on _______________ between Vaughan Foods, Inc., an
Oklahoma corporation (the "Company"), and the optionee named below ("Optionee")
pursuant to the Vaughan Foods, Inc. 2006 Equity Incentive Plan (the "Plan").

 

Optionee:
 
  Social Security No.
 
  Address:
 
 
 
  Number of Shares Purchased:
 
      Price per Share:
 
  Aggregate Purchase Price:
 
$
 
            Date of Grant:
 
      Vesting Commencement Date:
 
    Vesting Schedule
 
  No. of Shares Vested   Vesting Date                                          
 
 
 
                                                                       

 

Type of Stock Option:                               Nonqualified Stock Option

 

Optionee hereby delivers to the Company the Aggregate Purchase Price.

 

2

 


--------------------------------------------------------------------------------



 

 

The Company and Optionee hereby agree as follows:

 

1.             Purchase of Shares. On this date and subject to the terms and
conditions of this Exercise Agreement, Optionee hereby exercises the option
between the Company and Optionee dated as of the Date of Grant set forth above,
with respect to the Number of Shares Purchased set forth above of the Company’s
common stock (the “Shares”) at an aggregate purchase price equal to the
Aggregate Purchase Price set forth above (the "Aggregate Purchase Price") and
the Price Per Share set forth above (the "Purchase Price Per Share"). The term
"Shares" refers to the Shares purchased under this Agreement and includes all
securities received (a) in replacement of the Shares, and (b) as a result of
stock dividends or stock splits in respect of the Shares. Capitalized terms used
herein that are not defined herein have the definitions ascribed to them in the
Plan or the Notice of Grant.

 

2.             Representations of Purchaser. Optionee represents and warrants to
the Company that:

 

(a)           Optionee has received, read and understood the Plan and the Notice
of Grant and agrees to abide by and be bound by their terms and conditions.

 

(b)          Optionee is fully aware (i) the highly speculative nature of the
investment in the Shares; (ii) the financial hazards involved; and (iii) the
lack of liquidity of the Shares, and the restrictions on transferability of the
Shares (e.g., that Optionee may not be able to sell or dispose of the Shares or
use them as collateral for loans).

 

(c)           Optionee is capable of evaluating the merits and risks of this
investment, has the ability to protect Optionee’s own interests in this
transaction and is financially capable of bearing a total loss of this
investment.

 

3.             Tax Consequences. OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF
THE SHARES. OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX
CONSULTANT(S) OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR
ANY TAX ADVICE.

 

4.             Entire Agreement. The Plan, Notice of Grant and the Nonqualified
Stock Option Agreement are incorporated herein by reference. This Exercise
Agreement, the Plan and the Notice of Grant constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and is governed by Oklahoma law except for the body of law pertaining to
conflict of laws.

 

 

3

 


--------------------------------------------------------------------------------



 

Submitted by:         Accepted by:       OPTIONEE:   VAUGHAN FOODS, INC.,
                                           (print name)   an Oklahoma
corporation           By:                                            (signature)
  Its:            Dated:         Dated:     

 

4

--------------------------------------------------------------------------------